DETAILED ACTION
This action is responsive to the application No. 16/561,008 filed on September 04, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 04/27/2021 responding to the Office action mailed on 01/27/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 6, 11, 13, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  For instance, claim 19 recites that “the second upper portion of the air spacer is in contact with the insulating pattern”.  However, as Fig. 2B of the elected species 1 shows, the second upper portion of the air spacer ASP is in contact with the first sidewall spacer SP1 and not with the insulating pattern 120.  Accordingly, pending in this Office action are claims 1-20.Accordingly, pending in this Office action are claims

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

NAI-1503679110v1 -3-Serial No. 15/ Reply to Office Action dated March 1 Claims 1, 2, 5, 7-10, 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2016/0211215).

Regarding Claim 1, Lee (see, e.g., Figs. 1-3), teaches a semiconductor memory device, comprising:
a substrate 2;
a device isolation layer 4s disposed in the substrate 2 defining an active region 4a extending in a first direction (see, e.g., Fig. 1, diagonal direction);
first conductive lines 10 disposed in the active region 4a and extending in a second direction (see, e.g., Fig. 1, horizontal direction) crossing the first direction;
a second conductive line 24 disposed on the active region 4a between the first conductive lines 10 and extending in a third direction (see, e.g., Fig. 1, vertical direction) crossing the first direction and the second direction;
a bit line node contact 20 disposed between the active region 4a and the second conductive line 24;
a landing pad 64/68 disposed on an edge portion of the active region 4a;
a storage node contact 50 between the landing pad 64/68 and the edge portion of the active region 4a;
16 disposed between the bit line node contact 20 and the storage node contact 50;
a first spacer 30 disposed between a sidewall of the second conductive line 24 and the landing pad 64/68;
an air spacer 72a_1 disposed between the first spacer 30 and the landing pad 64/68, the air spacer 72a_1 vertically overlapping with the buried pattern 16; and
a capping pattern 60 protruding from a sidewall of the landing pad 64/68 and disposed on the air spacer 72a_1/74a, wherein the capping pattern 60 is spaced apart from the first spacer 30.

Regarding Claim 2, Lee teaches all aspects of claim 1.  Lee (see, e.g., Figs. 1-3), teaches that the capping pattern 60 partially covers an upper portion (i.e., upper portion of 72a_1) of the air spacer 72a_1/74a.  

Regarding Claim 5, Lee teaches all aspects of claim 1.  Lee (see, e.g., Figs. 1-3), teaches a second spacer 34 disposed between the landing pad 64/68 and the air spacer 72a_1/74 below the capping pattern 60 , wherein the capping pattern 60 is in contact with the second spacer 34.  

Regarding Claim 7, Lee teaches all aspects of claim 1.  Lee (see, e.g., Figs. 1-3), teaches, a second spacer 34 disposed between the landing pad 64/68 and the air spacer 72a_1/74 below the capping pattern 60, wherein the second spacer 34 is covered by a portion 64 of the sidewall of the landing pad 64/68.

Regarding Claim 8, Lee teaches all aspects of claim 1.  Lee (see, e.g., Figs. 1-3), teaches a gap fill layer 78 disposed on the capping pattern 60, wherein the gap fill layer 78 covers a portion of the sidewall of the landing pad 64/68 above the capping pattern 60 and a top surface of the capping pattern 60.  

Regarding Claim 9, Lee teaches all aspects of claim 1.  Lee (see, e.g., Figs. 1-3), teaches a gap fill layer 78 disposed on the capping pattern 60,
wherein:
the gap fill layer 78 covers a top surface of the capping pattern 60,
the gap fill layer 78 completely covers an upper portion (i.e., upper portion of 74a) of the air spacer 72a_1/74a exposed by the capping pattern 60. Response to Restriction Requirement Page 3 of 7 Attorney Docket No. 8421-341CON  

Regarding Claim 10, Lee teaches all aspects of claim 9.  Lee (see, e.g., Figs. 1-3), teaches that the gap fill layer 78 is in contact with the first spacer 30.  

Regarding Claim 12, Lee teaches all aspects of claim 1.  Lee (see, e.g., Figs. 1-3), teaches a gap fill layer 78 disposed on the capping pattern 60,
wherein:
the gap fill layer 78 covers a top surface of the capping pattern 60,
a level of a lowermost upper surface of the gap fill layer 78 from an upper surface of the substrate 2 is lower than a level of top surface of the capping pattern 60 from the upper surface of the substrate 2.  

Regarding Claim 15, Lee (see, e.g., Figs. 1-3), teaches a semiconductor memory device, comprising:
a substrate 2;
a device isolation layer 4s disposed in the substrate 2 defining an active region 4a extending in a first direction (see, e.g., Fig. 1, diagonal direction);
first conductive lines 10 disposed in the active region 4a and extending in a second direction (see, e.g., Fig. 1, horizontal direction) crossing the first direction;
a second conductive line 24 disposed on the active region 4a between the first conductive lines 10 and extending in a third direction (see, e.g., Fig. 1, vertical direction) crossing the first direction and the second direction;
a bit line node contact 20 disposed between the active region 4a and the second conductive line 24;
a landing pad 64/68 disposed on an edge portion of the active region 4a;
a storage node contact 50 between the landing pad 64/68 and the edge portion of the active region 4a;
a buried pattern 16 disposed between the bit line node contact 20 and the storage node contact 50;
an air spacer 72a_1/74a disposed between a sidewall of the second conductive line 24 and the landing pad 64/68, the air spacer 72a_1 vertically overlapping with the buried pattern 16; and
a capping pattern 60 protruding from a sidewall of the landing 64/68, wherein the capping pattern 60 partially covers an upper portion (i.e., upper portion of 72a_1) of the air spacer 72a_1/74a.

Regarding Claim 16, Lee teaches all aspects of claim 15.  Lee (see, e.g., Figs. 1-3), teaches a gap fill layer 78 on the capping pattern 60, wherein the gap fill layer 78 completely covers the upper portion (i.e., upper portion of 74a) of the air spacer 72a_1/74a exposed by the capping pattern 60.Response to Restriction Requirement Page 3 of 7 Attorney Docket No. 8421-341CON

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0211215) in view of Tsai (US 2015/0214143).

Regarding Claims 3 and 17, Lee teaches all aspects of claims 1 and 15.  Lee (see, e.g., Figs. 1-3), teaches that:
the landing pad 64/68 comprises a barrier pattern 66 and a metal pattern 67 stacked on the edge portion of the active region 4a,
60 includes a different material (i.e., silicon nitride, see, e.g., par. 0072) with a material of the metal pattern 67 (i.e., tungsten, see, e.g., par. 0056).  
Lee teaches the capping pattern 60 including silicon nitride (see, e.g., par. 0072) and the barrier pattern 66 including TiN (see, e.g., par. 0056).  Lee is silent with respect to the claim limitation that the capping pattern 60 includes the same material as the barrier pattern 66.  
Lee discloses the claimed invention except for the use of silicon nitride instead of TiN for the capping pattern.  Tsai, on the other hand teaches capping patterns 810 used to seal trenches and comprising silicon nitride, TiN, etc., (see, e.g., Fig. 8, par. 0030).  Tsai teaches that silicon nitride and titanium nitride are equivalent materials known in the art for their use as capping patterns.  Therefore, because these capping materials were art-recognized equivalents at the time of the invention, one skilled in the art could have used either of them in capping patterns with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute TiN for silicon nitride since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0211215) in view of Kim (US 2010/0285662) and further in view of Yun (US 2005/0046048).

Regarding Claims 4 and 18, Lee teaches all aspects of claims 1 and 15.  Lee (see, e.g., Figs. 1-3), teaches that:
64/68 comprises a barrier pattern 66 and a metal pattern 67 stacked disposed on the active region 4a,
wherein:
the capping pattern 60 includes a different material (i.e., silicon nitride, see, e.g., par. 0072) with a material of the barrier pattern 66 (i.e., TiN, see, e.g., par. 0056),
Lee teaches the capping pattern 60 including silicon nitride (see, e.g., par. 0072) and the metal pattern 67 including W (see, e.g., par. 0056).  Lee is silent with respect to the claim limitation that the capping pattern includes the same material as the metal pattern.  
Kim (see, e.g., Fig. 7A), on the other hand, teaches that the capping layers 244 may comprise an insulation material such as silicon nitride or a conductive material such as polysilicon and when the capping layers 244 comprise polysilicon it functions as a supplementary contact, thus, enlarging a surface area of the storage node contact plug 240 (see, e.g., par. 0114).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a capping pattern including the same material as the material of the metal pattern in Lee’s device, as taught by Kim, to enlarge a surface area of the storage node contact plug.
Lee/Kim disclose the claimed invention except for the use of polysilicon instead of W for the capping pattern.  Yun (see, e.g., par. 0049, ll. 11-14), on the other hand teaches that W and polysilicon are equivalent materials known in the art for their use in landing pads.  Therefore, because these conductive materials were art-recognized equivalents at the time of the invention, one skilled in the art could have used either of them in the metal KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).Response to Office ActionPAGE 6 OF 12 Attorney Docket No. 8421-341CON

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0211215) in view of Choi (US 2013/0292847).

Regarding Claim 14, Lee teaches all aspects of claim 1.  Lee is silent with respect to the claim limitation of a data storage member disposed on the landing pad.  Choi (see, e.g., Figs. 1C, 19, 31B), in similar DRAM structures, on the other hand, teaches a data storage member DSP disposed on the landing pad 240L/240c/242 and electrically connected to each of the doped regions 112a/112b of each of the selection components, thus, constituting a memory cell with the selection components and realizing the semiconductor device as a semiconductor a memory device (see, e.g., par. 0097).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Lee’s device a data storage member disposed on the landing pad, as taught by Choi, to electrically connect each of the selection components, thus, constituting a memory cell with the selection components and realizing the semiconductor device as a semiconductor a memory device.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/Nelson Garces/Primary Examiner, Art Unit 2814